DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 3-5, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20160190166 A1, in view of Shima, US 10,262,606 B2
Regarding claims 1 and 15, Kim et al. disclose a display device (figures 5-9), in which a substrate 110 comprising:
. a signal supply section 160 
. a substrate section 111 extending outer shape section whose width is extended with distance from the signal supply section (see figs 5, 7, 9) and having a display area 120 
. a plurality of lead wires DLL1-DLLm 
. a circuit section 150.
Kim et al, however, neither disclose the circuit section detail including a plurality of unit circuits nor a counter substrate.  Shima does disclose a display device 1 including a circuit section 3/4 with a (figs 6-7), wherein the plurality of unit circuits include a unit circuit having an extension section that extends away from the signal supply section so as to be interposed between a unit circuit that is adjacent to the unit circuit on a side opposite to the signal supply section and the lead wires (fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Kim et al. circuit section having a plurality of unit circuits arrangement as claimed, as shown by Shima, for a portable designing, e.g., frame reducing (see col. 1, ln 33). In addition, it would have been obvious in the display art to employ a counter substrate over the Kim et al. substrate as a cover substrate for protection purposes. 
Re claims 3 and 9, the modification to Kim et al. would further including a plurality of circuit connecting wires, connected to the plurality of unit circuits, respectively, that extend to the display area, wherein each of the unit circuits includes an output transistor that outputs a signal to a corresponding one of the circuit connecting wires, a capacitor forming section that is connected to a gate electrode and a drain electrode that constitute the output transistor, and a plurality of control transistors placed opposite the display area across the output transistor and the capacitor forming section, and the plurality of unit circuits include a unit circuit whose extension section is constituted by an output transistor and a capacitor forming section that are disposed to extend farther away from the signal supply section than the plurality of control transistors (see Shima, figs 6-7).
Re claims 4-5,  the modification to Kim et al. would including a first unit circuit 3 whose extension section is constituted by an output transistor and a capacitor forming section that are arranged along a direction of arrangement of the unit circuit, the lead wires, and the display area and a second unit circuit 4 whose extension section is constituted by an output transistor and a capacitor forming section that are arranged along a cross direction crossing the direction of arrangement, and the second unit circuit is situated closer to the signal supply section than the first unit circuit (see Shima, figs 6-8).  
Re claim 12, Kim et al. further comprising a constant-potential line (e.g., ground line 140) as claimed.  
Re claim 13, the modification to Kim et al. would further comprising a plurality of circuit connecting wires, connected to the plurality of unit circuits, respectively, that extend to the display area, wherein each of the circuit connecting wires includes a first circuit connecting wire placed at the same layer as the lead wires and disposed to cross the constant-potential line via an insulating film and a second connecting wire, placed at the same layer as the constant-potential line and disposed to cross the lead wires via the insulating film, that is connected to the first circuit connecting wire through a contact hole bored through the insulating film sandwiched between the first circuit connecting wire and the second circuit connecting wire (see Shima, figs 6-7 and 12).  
Re claim 14, The modification would further including a plurality of circuit connecting wires, connected to the plurality of unit circuits, respectively, that extend to the display area, wherein each of the lead wires includes a cross wiring section that is disposed to cross the circuit connecting wires via an insulating film and a parallel wiring section that is disposed to be offset from the circuit connecting wires and that runs parallel to the circuit connecting wires (see Shima, figs 8, 11-12).  

Allowable Subject Matter
Claims 2, 6-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871